DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A and Species 1 in the reply filed on 5/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
	It is noted that Applicant feels that “claims 1-14 read on both elected species.”  However, each of claims 8-10 include features that are specific to the non-elected species.  Specifically, claim 8 requires the detection unit to be configured to “observe a meniscus formed in the ejection port.”  Claim 9 requires the detection unit to be configured to “observe a liquid droplet ejected from the liquid holding section.”  Finally, claim 10 requires the detection unit to be “an imaging device or a laser measuring device,” whereas elected Species 1 requires the detection unit to be of the type exemplified in Fig. 2 – i.e. a pressure sensor.  Therefore, claims 8-10 are properly withdrawn from consideration at this time.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	“pressure adjustment section … configured to adjust a pressure of a liquid held in the liquid holding section” in claim 1;
	“displacement member … configured to displace at least a part of the liquid” in claim 1;
	“supply section configured to supply the liquid to the liquid holding section” in claim 4; and
	“detection unit configured to directly or indirectly detect a pressure of the liquid” in claim 6;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Bibl et al. (US 2007/0035579 A1).
Regarding claim 1:
	Bibl et al. disclose a liquid ejection unit comprising:
	a liquid holding section (printhead 74) that has an ejection port (nozzle 66) through which a liquid is ejected and which holds the liquid (Fig. 5);
	a pressure adjustment section (“pressure control line”) that is configured to adjust a pressure of a liquid held in the liquid holding section (paragraph 30); and
	a displacement member (actuator 68) that is configured to displace at least a part of the liquid whose pressure is adjusted and eject the liquid from the liquid holding section (paragraph 49 & Fig. 5).

Claim(s) 1, 4-7, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Papen et al. (US 5927547)
Regarding claim 1:
	Papen et al. disclose a liquid ejection unit comprising:
	a liquid holding section (capillary 62) that has an ejection port (nozzle 63) through which a liquid is ejected and which holds the liquid (col. 5, lines 1-8 & Fig. 3);
	a pressure adjustment section (at least pump 12) that is configured to adjust a pressure of a liquid held in the liquid holding section (col. 4, lines 27-32 & Fig. 1); and
	a displacement member (piezoceramic 60) that is configured to displace at least a part of the liquid whose pressure is adjusted and eject the liquid from the liquid holding section (col. 6, lines 21-41 & Fig. 3).
Regarding claim 4:
	Papen et al. disclose all the limitations of claim 1, and also that the liquid ejection unit comprises:
	a supply section (at least pump 12) configured to supply the liquid to the liquid holding section (col. 4, lines 27-39),
	wherein the supply section is also configured to function as the pressure adjustment section (col. 4, lines 27-32 & Fig. 1).
Regarding claim 5:
	Papen et al. disclose all the limitations of claim 1, and also that at least a part of the liquid holding section is made of an elastic material (glass is sufficiently elastic for deformation: col. 6, lines 35-37), and
	the pressure adjustment section is a unit provided in a place of the liquid holding section made of the elastic material and is configured to change a volume of the liquid holding section by deforming the liquid holding section (col.6, lines 35-41 & Fig. 3).
Regarding claim 6:
	Papen et al. disclose all the limitations of claim 1, and also that the pressure adjustment section includes a detection unit (pressure sensor 14) configured to directly or indirectly detect a pressure of the liquid which is held in the holding section and whose pressure is adjusted (col. 5, lines 29-42 & Fig. 1).
Regarding claim 7:
	Papen et al. disclose all the limitations of claim 6, and also that the detection unit is configured to detect the pressure of the liquid that is held in the liquid holding section and whose pressure is adjusted (col. 5, lines 29-42 & Fig. 1), and
	the pressure adjustment section is configured to adjust the pressure of the liquid to approach a predetermined set value of the ejecting pressure of the liquid on the basis of the detection result of the detection unit (col. 7, lines 26-48).
Regarding claim 11:
	Papen et al. disclose all the limitations of claim 1, and also that the liquid is a dispersion liquid containing particles and a dispersion medium having the particles dispersed therein (col. 3, lines 54-56).
Regarding claim 12:
	Papen et al. disclose all the limitations of claim 1, and also that the particles are cells (col. 3, lines 54-56).
Regarding claim 13:
	Papen et al. disclose all the limitations of claim 1, and also that the liquid ejection unit is comprised in a liquid ejection device (handling system 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papen et al. (US 5927547).
Regarding claim 14:
	Papen et al. disclose all the limitations of claim 13, and also that the device comprises:
	a plurality of the liquid ejection units (col. 8, lines 58-67).
	Papen et al. do not expressly disclose that the plurality of liquid ejection units are arranged in a direction intersecting an ejection direction of the liquid.
	However, Examiner takes Official Notice that it is common to arranging a plurality of liquid ejection units in a direction that intersects an ejection direction of the liquid, so as to enable simultaneous ejection of droplets onto a substrate.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Papen et al.’s ejection device to arrange the plurality of liquid ejection units in a e.g. matrix arrangement so as to enable simultaneous ejection of the plurality of droplets onto a substrate.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papen et al. (US 5927547) in view of Karlinski (US 2003/0088969 A1).
Regarding claim 2:
	Papen et al. disclose all the limitations of claim 1, and also that the displacement member is configured to displace the liquid holding section (col. 6, lines 35-41).
	Papen et al. do not expressly disclose that the displacement member is configured to displace the liquid holding section substantially parallel to an ejection direction of the liquid.
	However, Karlinski disclose a liquid ejection unit that enables ejection of droplets of a variety of incompressible fluids having a surface tension greater than about 40 dynes/com (paragraph 46), the liquid ejection unit comprising a displacement member (piezoelectric element 14) that is configured to displace a liquid holding section (capillary 28) in a direction that is substantially parallel to an ejection direction of liquid from an ejection port (nozzle 32) of the liquid holding section (paragraphs 20-21 & Fig. 2).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Papen et al.’s liquid ejection unit such that the displacement member acts in the manner taught by Karlinski.
Regarding claim 3:
	Papen et al.’s modified ejection unit comprises all the limitations of claim 2, and Papen et al. also disclose that the liquid holding section is a tubular member (Figs. 1, 3) extending substantially parallel to the ejection direction of the liquid (Fig. 1), and
Karlinski also discloses that the liquid holding section and the displacement member are arranged to overlap when viewed in a plan view (Figs. 1-2), and
wherein a shape of the liquid holding section when viewed in a plan view is smaller than a shape of the displacement member when viewed in a plan view (Figs. 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Each of US 2012/0304929 A1, US 2013/0153677 A1, US 2015/0050719 A1, US 2005/0169808 A1, and US 2022/0080742 A1 disclose relative liquid ejection units having tubular liquid holding sections and displacement members.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853